Judgment unanimously affirmed, with costs. Upon the present record, the decision of the trial court that the defendant did not knowingly make sales that were in violation of plaintiff’s fair trade contracts is not against the weight of the credible evidence. In affirming, however, we reverse finding of fact numbered four that “ [a] 11 sales made by defendant of products produced and/or distributed by plaintiff have been at wholesale ”. The trial court was justified in finding that sales had not been made at retail but clearly there was insufficient proof submitted by the defendant from which it could be found that all sales were made at wholesale. Settle order on notice. Concur — Breitel, J. P., Bastow, Botein, Rabin and Bergan, JJ.